290 F.3d 1029
Sean REYNOLDS, Petitioner-Appellee,v.Steven CAMBRA, Jr., Warden; Attorney General of the State of California, Respondents-Appellants.
No. 01-55643.
United States Court of Appeals, Ninth Circuit.
Submitted April 5, 2002.*
Filed May 14, 2002.

Margaret E. Maxwell, Deputy Attorney General, Los Angeles, CA, for appellant Steven Cambra, Jr.
Patricia G. Bell, West Hills, CA, for appellee Sean Reynolds.
Appeal from the United States District Court for the Central District of California; Consuelo B. Marshall, District Judge, Presiding. D.C. No. CV-97-07048-CBM.
Before FERNANDEZ, RAWLINSON, Circuit Judges and REED,** District Judge.
OPINION
RAWLINSON, Circuit Judge:


1
Appellant Steven Cambra appeals the district court's partial grant of Sean Reynolds' habeas petition filed pursuant to 28 U.S.C. § 2254.


2
Without the benefit of our recent decision in United States v. Sanchez-Cervantes, 282 F.3d 664 (9th Cir.2002), the district court ruled, in a published opinion, that Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), should apply retroactively to Reynolds' petition.


3
However, after the district court's decision was entered, Reynolds' claim was completely foreclosed by our decision in Sanchez-Cervantes, where we held that Apprendi does not apply retroactively. Sanchez-Cervantes at 668-71; see also Rees v. Hill, 286 F.3d 1103, 2002 WL 453222 (9th Cir. Mar.26, 2002).


4
In light of our ruling that Apprendi does not apply retroactively, we need not address Reynolds' prejudice arguments or any other asserted errors.


5
Each party will bear its costs on appeal.


6
REVERSED AND REMANDED.



Notes:


*
 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2)


**
 The Honorable Edward C. Reed, Jr., Senior United States District Judge for the District of Nevada, sitting by designation